  Case 19-11205-amc             Doc 74-1 Filed 12/05/19 Entered 12/05/19 13:41:03                        Desc
                                    Proposed Order Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Sharon D. Horvath
                                  Debtor(s)                                          CHAPTER 13

M&T Bank
                                  Movant
                vs.
                                                                                   NO. 19-11205 JKF
Sharon D. Horvath
                                  Debtor(s)
Frank Horvath
                                  Co-Debtor
                                                                           11 U.S.C. Sections 362 and 1301
Scott F. Waterman
                                  Trustee

                                                    ORDER

         AND NOW, this             day of                , 2019 at Philadelphia, upon failure of Debtor(s) and the
 Trustee to file and Answer or otherwise plead, it is:
         ORDERED THAT: The Motion for Relief from the Automatic Stay of all proceedings is granted and
 the Automatic Stay of all proceeding, as provided under Section 362 and 1301 of the Bankruptcy Abuse and
 Consumer Protection Act of 2005 (The Code), 11 U.S.C. Section 362 and 1301, is modified with respect to
 the subject premises located at 2313 East Norris Street, Philadelphia, PA 19125 (“Property), so as to allow
 Movant, its successors or assignees, to proceed with its rights and remedies under the terms of the subject
 Mortgage and pursue its in rem State Court remedies including, but not limited to, taking the Property to
 Sheriff’s Sale, in addition to potentially pursuing other loss mitigation alternatives including, but not limited
 to, a loan modification, short sale or deed-in-lieu of foreclosure. Additionally, any purchaser of the Property
 at Sheriff's Sale (or purchaser's assignee) may take any legal action for enforcement of its right to possession
 of the Property.




                                                                                United States Bankruptcy Judge.
 Case 19-11205-amc          Doc 74-1 Filed 12/05/19 Entered 12/05/19 13:41:03   Desc
                                Proposed Order Page 2 of 2
Sharon D. Horvath
2313 East Norris Street
Philadelphia, PA 19125

Frank Horvath
2313 East Norris Street
Philadelphia, PA 19125

Scott F.Waterman
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

Bruce J. Trawick
3001 Walnut Street
10th Floor
Philadelphia, PA 19104

KML Law Group, P.C.
Suite 5000 – BNY Mellon Independence Center
701 Market Street
Philadelphia, PA 19106-1532
